United States Court of Appeals
                       For the First Circuit


No. 21-1069

 ARKANSAS TEACHER RETIREMENT SYSTEM, on behalf of itself and all
 others similarly situated; JAMES PEHOUSHEK-STANGELAND; ANDOVER
   COMPANIES EMPLOYEE SAVINGS AND PROFIT SHARING PLAN; ARNOLD
    HENRIQUEZ; MICHAEL T. COHN; WILLIAM R. TAYLOR; RICHARD A.
                           SUTHERLAND,

                            Plaintiffs,

                                 v.

 STATE STREET CORPORATION; STATE STREET BANK AND TRUST COMPANY;
          STATE STREET GLOBAL MARKETS, LLC; DOES 1–20,

                            Defendants.


              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP,

                    Interested Party, Appellant,

                                 v.

  LABATON SUCHAROW LLP; THORNTON LAW FIRM LLP; KELLER ROHRBACK
          LLP; MCTIGUE LAW LLP; ZUCKERMAN SPAEDER LLP,

                  Interested Parties, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                  Thompson, Kayatta, and Barron,
                          Circuit Judges.
     Samuel Issacharoff for interested     party, appellant   Lieff
Cabraser Heimann & Bernstein, LLP.

     Theodore H. Frank, with whom M. Frank Bednarz was on brief,
for amicus curiae Hamilton Lincoln Law Institute.


                        February 9, 2022
              KAYATTA,   Circuit    Judge.       Lieff   Cabraser       Heimann   &

Bernstein LLP served as one of the principal law firms representing

a class of investors in a very successful challenge to charges

imposed by State Street Bank and Trust Company on foreign exchange

products.      This appeal arises from the post-settlement process of

apportioning a $300 million recovery between the class and its

lawyers.       The   district    court   ultimately      awarded    a    handsome

$60 million fee to the lawyers representing the class.                      In so

doing, though, the district court opined that class counsel,

including Lieff's lawyers, engaged in misconduct.               Specifically,

the   court    faulted   Lieff     for   using   a   template   for      its   fee

declaration that misleadingly indicated that it regularly charged

paying clients the rates supporting its lodestar, for failing to

exercise reasonable care in contributing to a suspect $4.1 million

payment to a lawyer in Texas, and for materially misrepresenting

a study regarding typical fees awarded in similar cases.                  For the

third misstep, the district court formally sanctioned Lieff under

Federal Rule of Civil Procedure 11(b), though without any monetary

penalty.

              Lieff now appeals.     For the following reasons, we affirm

the district court's Rule 11(b) sanction of Lieff.                 We otherwise

dismiss as unappealable Lieff's challenges to the district court's

criticisms of its actions.




                                     - 3 -
                                            I.

           In 2011, Lieff, along with Thornton Law Firm LLP and

Labaton Sucharow LLP, filed a class action complaint in the

District   of    Massachusetts         on    behalf   of    the   Arkansas   Teacher

Retirement      System   and    other       similarly      situated   institutional

investors, alleging that the investors' custodian bank overcharged

them for foreign currency exchange products in violation of the

bank's fiduciary, contractual, and statutory duties.                   The district

court appointed Labaton interim Lead Counsel for the plaintiff

class, see Fed. R. Civ. P. 23(g)(3), and deemed Thornton "liaison

counsel" and Lieff "additional [c]ounsel."

           After     five      years    of    litigation      and   mediation,   the

parties reached a settlement-in-principle for $300 million.                       In

2016, the district court preliminarily approved the settlement and

set a date for the final approval hearing.                   At that hearing, the

court certified the class and found that the settlement was "fair,

reasonable, and adequate."             The court then turned to the subject

matter of this appeal: allocating a portion of the class recovery

to class counsel for costs and fees.                  Relying on representations

made by class counsel in briefings and at the hearing, the district

court decided to award class counsel nearly $75 million (plus

interest), equaling approximately 25% of the total recovery.                     The

court made that ruling after being assured by plaintiffs' counsel

that such an award was "right in line" with an empirical study by


                                        - 4 -
Professor Brian Fitzpatrick of Vanderbilt University that analyzed

the mean and median fee awards in hundreds of class actions.              See

Brian   T.    Fitzpatrick,   An   Empirical      Study   of   Class    Action

Settlements and Their Fee Awards, 7 J. Empirical Legal Stud. 811,

835–36 (2010).     The district court also considered the lodestar,

i.e., the reasonable value of the hours counsel worked on the case.

As support for a total lodestar of $41 million, each plaintiffs'

attorney, including Lieff, detailed for the court the hours its

attorneys had spent on the case and their hourly rates.               Lieff's

portion of the lodestar came out to $9.8 million.         A Lieff attorney

declared under penalty of perjury that the rates it provided were

"the same as [Lieff's] regular rates charged for their services,

which have been accepted in other complex class actions."

             These representations by Lieff (and other class counsel)

turned out to be problematic.       The first crack in the foundation

supporting the original fee award was exposed by the press.                An

investigation by the Boston Globe Spotlight team revealed that

class   counsel,    including     Lieff,   had     double-counted      (using

different rates) the same hours billed by the same contract

attorneys in their lodestar calculations.         Lieff tells us that the

amount of double counting was "negligible," but records show the

total double counting by the several firms was over $4 million.

Additional concerns were raised about the accuracy of the fee

representations made by class counsel.        Trying to get ahead of the


                                   - 5 -
story, Labaton, on behalf of class counsel, filed a mea culpa

letter with the district court admitting to the double counting

but   nevertheless      maintaining       that     the    25%    award    was    still

reasonable and should not be disturbed.                    (The letter did not

mention any of the other issues with the fee that came out later.)

The   full    Globe     report     was    published       the    following      month.

Confronted    with    the   substantial          double   counting       in   the   fee

submissions, the district court understandably lost confidence in

its ability to rely on class counsel's representations regarding

a reasonable fee award.          So, with the consent of the parties, the

court appointed a special master to look into the matter.

             The special master's investigation confirmed the gist of

the Globe's reporting.           The investigation also revealed a second

major flaw related to the original award.                       The special master

learned that lead class counsel, Labaton (with contributions from

the others, including Lieff), had paid $4.1 million to a lawyer in

Texas, Damon Chargois, who appears to have been paid to entice

Arkansas public officials to retain Labaton as counsel to bring

this lawsuit.     As the district court later summarized, Chargois

earned his $4.1 million piece of the pie through "considerable

favors, political activity, money spent and time dedicated in

Arkansas."       This    type      of    expenditure,      the     special      master

concluded, violated ethics rules as applied in a class action (a

matter on which we need offer no opinion).                  Overall, the special


                                         - 6 -
master   recommended       that     attorneys    return   between     $7.4   and

8.1 million    to    the   class,    through    various   sanctions    and   fee

reallocation.

          On a parallel track, the district court also asked an

amicus curiae to address the reasonableness of the $75 million

award.    In addition to echoing most of the special master's

critique, the amicus flagged counsel's representations regarding

the Fitzpatrick study.        The amicus contended that class counsel

had misled the court by stating that a 25% award was "right in

line" with the Fitzpatrick study's findings, when the reality was

quite different.      While the study did state that attorneys' fees

are about 25% on average for all class action settlements analyzed,

Fitzpatrick found that "fee percentages tended to drift lower at

a fairly slow pace until a settlement size of $100 million was

reached, at which point the fee percentages plunged well below

20 percent."         Fitzpatrick,      supra,     at   838.     Accordingly,

Fitzpatrick concluded, "[f]ee percentage is strongly and inversely

associated with settlement size among all cases."               Id. at 837.

For settlements between $250 million and $500 million, the study

found that the mean and median awards were 17.8% and 19.5%,

respectively.       Id. at 839 tbl.11.         Because 25% is not "right in

line" with these figures, the amicus argued that class counsel had

misrepresented the Fitzpatrick study.




                                      - 7 -
          Understandably   concerned    that   its   initial   award   of

$75 million may have rested on suspect footings, the district court

vacated that initial fee award in order to redetermine the award

from scratch.     It scheduled a    three-day hearing to consider

whether the initial fee award was nevertheless reasonable and

whether class counsel's lodestar was accurate and reasonable.          The

court identified specific issues to be addressed at that hearing.

As relevant to the issues now raised by Lieff in this appeal, the

court asked the parties to be prepared to address:

          (1) . . . whether the initial fee award . . .
          is reasonable.     Among other things, the
          participants shall be prepared to address
          whether Customer Class Counsel misrepresented
          [the Fitzpatrick] study in their memorandum in
          support of attorneys' fees. . . .

          (2) . . . whether Customer Class Counsel's
          reported lodestar, not including double-
          counted time, is accurate and reasonable.
          Among other things, the participants shall be
          prepared   to   address   whether:    contract
          attorneys should be treated as an expense and,
          therefore, not be included in the lodestar;
          Customer Class Counsel reported reasonable
          rates for staff attorneys in their fee
          petition; and Customer Class Counsel made
          errors other than double-counting time in
          their fee petitions.

          . . .

          (4) . . . Damon Chargois . . . .

(internal footnotes omitted).

          After further    briefing and consideration, the court

again awarded a fee.   The court found that an award between 20–30%


                                - 8 -
of the roughly $300 million total recovery would be reasonable.

Within that range, it settled on 20% ($60 million) rather than the

previous award of 25% ($75 million).           To justify the award, the

court considered the corrected lodestar and referred to the means

and medians shown in the Fitzpatrick study for settlements of the

size achieved in this case.         The court also took "into account the

proven misconduct of certain counsel in deciding where within the

reasonable range to award such fees."           In so doing, it referred

primarily to the conduct of Labaton and Thornton.              It found that

while Lieff's conduct "was also deficient," it was "not as serious

as the misconduct" of the other two firms.               The court faulted

Lieff for turning a blind eye to the Chargois payment; for using

a template for its fee declaration that misleadingly implied that

it   actually    charged   paying    clients   the   rates    supporting   its

lodestar (when it did not); for failing to review its co-counsel's

fee declaration to ensure the hours paid were not double counted

in its own declaration; and for permitting a misleading picture of

the Fitzpatrick study to be presented to the court under its name.

The court also declared, based solely on the statement concerning

the Fitzpatrick study, that Lieff violated Rule 11(b).

           The    district    court    then    decided   to    exercise    its

discretion to apportion the new fee among the firms representing

the class, something it had not done with the original $75 million

award.   In so doing, it awarded Lieff a greater percentage of the


                                     - 9 -
total award than Lieff had been prepared to receive under its

arrangement with the other firms.       All in all, though, because the

total award was about $15 million lower than the vacated award,

Lieff was awarded approximately $1.14 million less than it would

have received under the vacated award.         Only Lieff appealed.

            On appeal, Lieff asks us to reverse what it contends are

three findings by the district court criticizing its performance:

(1) that the firm violated Rule 11(b) by            presenting    the fee

memorandum containing the allegedly misleading representation of

the Fitzpatrick study; (2) that by using (without revising) a fee

template prepared by lead counsel, Lieff ended up making false and

misleading    representations   about    the    rates   charged   by   its

attorneys; and (3) that Lieff by "its inaction and acquiescence

contributed to" the Chargois issue, and in so doing "facilitated

Labaton's violation of the Massachusetts Rules of Professional

Conduct."    As to fees, Lieff explicitly disavows any challenge on

appeal to the total award.       It also makes no argument that a

greater share of that total should be reallocated from the other

firms to Lieff.    Rather, as we will discuss, it asks that up to

an additional $1.14 million be given to Lieff from any funds left

over after processing claims of class members.

            The other firms opted not to participate in the appeal,

presumably because its outcome was of insufficient interest to

them given Lieff's assurance that it was not challenging the


                                - 10 -
reasonableness of the total fee award or the allocation of that

award among the firms.       Nor did any party seek to participate.

This led the district court itself to request to defend its ruling

and represent the interests of the class on appeal.              The amicus

who participated below, under a new name, made a similar request.

We granted the amicus's motion to file a brief and denied the

district court's participation.

          Amicus challenges Lieff's appeal on two fronts.             First,

it claims we do not have appellate jurisdiction over Lieff's claims

to the extent that the district court merely criticized Lieff's

performance without imposing any sanctions.            Second, it contends

that, on the merits, the district court's criticisms and Rule 11

sanction were appropriate.

                                    II.

          We start with our appellate jurisdiction.             For reasons

that will become clear, we divide Lieff's challenges into two

categories:    the    district   court's    finding   that   Lieff   violated

Rule 11, and the district court's statements -- unconnected to any

express finding of a Rule 11 violation -- that criticized Lieff

for the lack of accuracy in describing its lodestar amount and for

not having adequately investigated the basis for the large payment

to Chargois.         As we will explain, we plainly have appellate

jurisdiction to review the formal finding of a Rule 11 violation.

The question, though, is whether we also have jurisdiction to


                                   - 11 -
review the latter group of criticisms unconnected to any such

finding.

            Under controlling circuit precedent, a district court's

"findings    [of   attorney   misconduct],   simpliciter,   are    not

appealable."    In re Williams, 156 F.3d 86, 87 (1st Cir. 1998).    So

when attorneys seek to vacate "criticisms of the attorneys made in

the course of [a court's] opinion" and "nothing more," there can

be no appeal because such unadorned criticisms do not "comprise a

decision, order, judgment, or decree."   Id. at 89 (citing 28 U.S.C.

§§ 158(d), 1291).

            Discerning the line between non-appealable derogatory

comments about a lawyer's conduct and appealable findings of

misconduct is not easy conceptually.         Certainly a patina of

formality adds to the brief for allowing an appeal because it

enhances the sense that the attorney has done something seriously

wrong.     Perhaps for that reason, we have held that an explicit

"censure" and "admonition" are enough to obtain appellate review

even in the absence of an express Rule 11 finding.     Young v. City

of Providence ex rel. Napolitano, 404 F.3d 33, 38 (1st Cir. 2005).

            In this instance, however, the district court eschewed

any such formal declaration of censure, reprimand, or admonition

for any of Lieff's actions other than the description of the

Fitzpatrick study.    We think it significant that the criticisms

of Lieff concerning the Chargois fee and the Labaton fee template


                                - 12 -
are included in an opinion confirming formal Rule 11 sanctions

based on other conduct.    That context makes clear to the reader

that the judge did not find Lieff's conduct concerning the Chargois

fee or the fee template as meriting any formal censure of any type,

rather he merely made the kind of "criticism" that we have deemed

not to be appealable.

           Lieff suggests that the district court relied in part on

its criticisms of Lieff to calculate a fee award that was lower

than it otherwise would have been.     If that were so, Lieff could

have simply appealed the fee award and, in so doing, secured review

of any findings -- including any criticisms -- upon which the award

rested.   See In re Nineteen Appeals Arising Out of San Juan Dupont

Plaza Hotel Fire Litig., 982 F.2d 603, 610 (1st Cir. 1992) ("[A]n

order which definitively resolves claims for attorneys' fees and

expenses payable out of a common fund is . . . appealable.").

Lieff, though, repeatedly assures us that it is not appealing the

court's total fee award.    Nor does Lieff ask us to review the

apportionment of fees awarded each firm out of that fee award.   To

the contrary, Lieff assures us -- and presumably co-class counsel

-- that it "does not seek any readjustment of fees awarded to

anyone else."

           Lieff nevertheless asserts that if we set aside all of

the district court's criticisms of Lieff's conduct, Lieff might be

entitled to receive some money out of the funds awarded to the


                              - 13 -
class if any such funds remain unclaimed by class members.      But

this is classic doublespeak:      Any additional payment to Lieff

would by definition increase the fee award and reallocate the

award.    There is no third, "other" applicable option for approving

a payment to class counsel out of the settlement proceeds.1     And

having assured all interested parties that it is not appealing the

total fees awarded, or its share of the total, Lieff cannot now

seek both an increase in fees awarded and a greater share for

itself.    In any event, it made no attempt to convince the district

court to apportion any "leftover funds" to it.      Rather, it only

sought either a larger total award or a larger apportionment, both

of which it expressly disavows on appeal.




     1  Lieff does not   offer any support for the notion that any
"unclaimed" settlement    funds can go to counsel for the class as
something other than     an increase in the fee award.      To the
contrary, "[t]here are   four common ways of distributing unclaimed
funds":
            •    Reversionary fund -- Unclaimed funds
            revert to the defendant.
            •    Pro rata redistribution -- Unclaimed
            funds are redistributed among the class
            members who did file claims.
            •    Escheat -- Unclaimed funds go to the
            state or federal government.
            •    Cy pres -- Unclaimed funds are sent to a
            charity whose goals are consistent with the
            underlying causes of action.

4 Newberg on Class Actions § 12:28 (5th ed. Dec. 2021 Update).




                               - 14 -
            For all of these reasons, collectively, we find no basis

for deviating from our circuit's general rule that a district

court's criticism of counsel unconnected to any challenge to a

judgment or order on appeal is not itself reviewable on appeal.

See In re Williams, 156 F.3d at 87.          That being said, an "order

determining that [an attorney] committed Rule 11 violations" is

"appealable, being distinguishable from mere criticism."             Young,

404 F.3d at 38.    So we turn now to Lieff's appeal of the Rule 11

sanction.

                                    III.

            Lieff raises three challenges to the district court's

finding   that   Lieff   violated      Rule 11    by   misrepresenting   the

Fitzpatrick study in class counsel's fee memorandum supporting its

requested attorneys' fees.      First, Lieff claims that the district

court imposed the sanction without proper notice or an adequate

opportunity to respond, in violation of Rule 11 and due process.

Second, Lieff contends that it had no relevant Rule 11 obligation

because   only   Labaton   as   Lead    Counsel    "signed"   the   filing.

Finally, it defends its actions substantively, arguing that the

memorandum was not misleading and did not violate Rule 11.

            This court reviews "Rule 11 orders . . . [for] 'abuse of

discretion' as to either violation or sanction; but both a mistake

of law and a clearly erroneous finding of fact constitute such an

abuse."     Id. at 38 (citing Cooter & Gell v. Hartmarx Corp., 496


                                 - 15 -
U.S. 384, 402 (1990)).        For the following reasons, we find that

none of Lieff's three challenges succeeds in establishing any such

abuse of discretion.

                                       A.

            Rule 11(c)(1) provides, in general, that a sanction

under the rule can only issue "after notice and a reasonable

opportunity to respond."      Rule 11(c)(3) more specifically provides

that   a   district   court   on   its      own   initiative   "may   order   an

attorney . . . to show cause why conduct specifically described in

the order has not violated Rule 11(b)," the substantive provision

of the rule.      As the 1993 Advisory Committee Notes state, "The

power of the court to act on its own initiative is retained, but

with the condition that this be done through a show cause order."

            The   district    court    provided     the   following   relevant

notice to Lieff:

              •   First, in a February 2017 order setting a hearing

                  to give class counsel the opportunity to object to

                  the appointment of the special master or to the

                  proposed terms of that appointment, the district

                  court explicitly stated -- twice -- that, after

                  receiving    a   report and recommendation          from the

                  special     master        and    providing    counsel       the

                  opportunity to be heard, the court would consider




                                    - 16 -
                "if misconduct has been demonstrated [and] whether

                sanctions should be imposed."

            •   After the hearing, in which Lieff did not object to

                the appointment of the special master according to

                those terms, the district court ordered the special

                master to investigate, inter alia, "the accuracy

                and reliability of the representations made by the

                parties in their requests for awards of attorneys'

                fees and expenses" and to consider "whether any

                misconduct occurred in connection with such awards"

                and, if so, "whether it should be sanctioned."      The

                court expressly cited Rule 11(b)(3) & (c).

            •   Two years later, after the report came in and the

                amicus raised the issue with the Fitzpatrick study,

                the court issued an agenda for three days of live

                testimony.    The   first   topic   to   be   discussed

                included "whether Consumer Class Counsel [including

                Lieff] misrepresented a study in their memorandum

                in support of attorneys' fees."

          Lieff concedes that the foregoing put it "on notice of

the need to defend the fees as reasonable," but it claims that it

"had no notice that it needed to defend itself under Rule 11."

That distinction is untenable.   The court repeatedly explained to

Lieff, over the course of two years, that it would consider whether


                              - 17 -
any misconduct in the original fee application warranted sanctions

-- specifically flagging "the accuracy and reliability of the

representations" made by class counsel in its filings.                  It also

specifically warned class counsel that it would ask them to address

whether they "misrepresented" the Fitzpatrick study.

           Lieff certainly responded as if it well understood what

was at stake.     It defended its characterization of the study to

the fullest by hiring experts, submitting memoranda of law, and

arguing extensively in open court.            In support of its position

that its description of the study was not misleading,                     Lieff

explained to the district court that it had given the court "a

copy of [the study] in full," that "there are any number of ways

one could cite to the Fitzpatrick study," that there were only

"eight data points" supporting the lower mean and median, that

they not only relied on the Fitzpatrick study, but also "gathered

together all of the 1st Circuit cases that were mega fund cases as

of that period in time," and that their statement was within one

standard deviation of the numbers in the Fitzpatrick study.                  On

that last point on statistics, Lieff had Professor Fitzpatrick

himself file a declaration supporting its position.

           Each of these arguments was trained on rebutting the

district   court's    concern    that   the    original     fee    memorandum

misrepresented the study.       Had Lieff only believed it needed to

defend   the   fee,   there   would   have    been   no   reason   to    retain


                                  - 18 -
Fitzpatrick as an expert or to vigorously explain how it had

originally     provided    the    court   with   context     to   the   allegedly

misleading statement.            That the district court found none of

Lieff's      arguments    persuasive      (and   declined    to   consider       the

expert's declaration because the representation in the offending

memorandum spoke for itself) does not mean Lieff was not on notice

or did not have an opportunity to defend itself.

              The worst that might be said of the notice given is that

it never included the words "show cause."             But any lawyer reading

what the court did say would have known -- as Lieff clearly knew

based   on     its   comprehensive     response     --    that    it    needed    to

demonstrate why it should not be sanctioned for misrepresenting

the study.      Lieff points to no precedent requiring the use of the

words "show cause."       And were there such a magic-word requirement,

on this record Lieff can point to no harm at all due to the

"violation" of such a requirement.

              For the foregoing reasons, we find that the district

court met the important requirement that it give both notice of

the basis for a possible sanction and a fair opportunity to show

why there should be no sanction, even though the court did not

invoke the rule's preferred terminology.                 Cf. In re Taylor, 655

F.3d 274, 286 (3d Cir. 2011) (holding that, under the bankruptcy

equivalent of Rule 11, an order that "was clearly in substance an

order to show cause, even if it was not specifically captioned as


                                     - 19 -
such," was sufficient as long as it gave "notice of exactly which

conduct   was   alleged   to    be   sanctionable"     (quoting    Fellheimer,

Eichen & Braverman, P.C. v. Charter Techs., Inc., 57 F.3d 1215,

1225 (3d Cir. 1995))); Kaplan v. DaimlerChrysler, A.G., 331 F.3d

1251, 1257 (11th Cir. 2003) ("While formal compliance with [the

procedural requirements of] Rule 11(c)[] is the ideal, we apply a

flexible standard, so in many cases substantial compliance may

suffice."    (internal    citations      omitted));    Precision     Specialty

Metals, Inc. v. United States, 315 F.3d 1346, 1354 (Fed. Cir. 2003)

(declining to set aside a Rule 11 sanction based on a "technical

violation" of its procedural requirements because the attorney

"admit[ted] that, based upon the court's statements at the hearing,

she was aware that the imposition of sanctions was in the court's

mind").

                                        B.

            Lieff's argument that it did not sign the memorandum in

support of the fee award, and thus cannot be liable for any

misrepresentations contained within, goes nowhere.                  Rule 11(b)

applies to anyone who "present[s]" a paper to a court "whether by

signing, filing, submitting, or later advocating it."                     Lieff

allowed its name and the names of three Lieff attorneys (including

Robert Lieff himself) to be placed on the signature page of the

challenged papers, which sought millions of dollars in fees for

Lieff.      Lieff   advocated    that    the   court   do   as   urged   in   the


                                     - 20 -
challenged writing.    Indeed, at the hearing in which it was asked

to defend itself, Lieff repeatedly referred to what "we" said in

the memorandum.    The absence of Lieff's penned signature provides

no defense to the finding that Lieff presented the problematic

assertion to the court.2

                                  C.

          We turn, finally, to Lieff's contention that its conduct

in presenting and arguing in favor of the fee memorandum was not

sanctionable.     As relevant here, Rule 11(b) "prohibits . . . the

assertion of factual allegations without 'evidentiary support' or

the 'likely' prospect of such support."     Young, 404 F.3d at 39.

But Rule 11 "is not a strict liability provision"; "[a] lawyer who

makes an inaccurate factual representation must, at the very least,

be culpably careless to commit a violation."     Id.   Although the

district court did not explicitly find that Lieff was at least


     2  Our conclusion that all counsel listed on the signature
page "presented" the memorandum is not to say that a lawyer's
limited role as secondary counsel can never bear on the extent to
which    that   lawyer   must    independently   investigate    the
representations made in the document.     See, e.g., Fed. R. Civ.
P. 11 advisory committee's notes to 1983 amendment ("[W]hat
constitutes a reasonable inquiry may depend on . . . whether [the
lawyer] depended on . . . another member of the bar."). Although
a particular lawyer's limited role in joining a presentation to
the court is relevant to gauging the reasonableness of that
lawyer's conduct, it does not inoculate the lawyer from Rule 11
scrutiny.   And here, as discussed in the following section, in
seeking to be awarded millions of dollars that would otherwise go
to its clients, Lieff was plainly aware of both what the memorandum
said about the findings of the Fitzpatrick study and what the
findings were.


                                - 21 -
"culpably careless" in presenting the fee memorandum, we read the

court's conclusion that Lieff violated Rule 11 as encompassing

such a finding.     Lieff does not contest this point and, in fact,

reads the district court's opinion to have "found . . . intent to

mislead."

            In conducting our review in this case, we begin with an

important point of context.      Lieff's fee memorandum containing the

allegedly misleading statement concerning the Fitzpatrick study

was made ex parte, with the distinct possibility that no adversary

would ever offer any meaningful opposition.            The defendant, having

bought peace, had no dog in the hunt for fees.                     Before the

pertinent    hearing,    the   district    court       stressed   this   point

repeatedly, noting that once a settlement occurs "the adversary

system doesn't work," and that the court was therefore "relying

heavily on [counsel's] submissions."

            The court's need to rely on counsel in this ex parte

proceeding   left   it   vulnerable   to       being    misled,   whether   by

affirmative misrepresentation or          by   half-truths that deceived

through their incompleteness.         The applicable rules of ethics

called for an elevated level of candor as a result.               See Mass. R.

Prof. C. 3.3(d) ("In an ex parte proceeding, a lawyer shall inform

the tribunal of all material facts known to the lawyer that will

enable the tribunal to make an informed decision, whether or not

the facts are adverse."); id. cmt. 14A (deeming a petition to


                                  - 22 -
approve a class action settlement to be an ex parte proceeding);3

see also Me. Audubon Soc'y v. Purslow, 907 F.2d 265, 268 (1st Cir.

1990) ("Where counsel appears ex parte, however, the customary

checks and balances do not pertain -- and the court is entitled to

expect an even greater degree of thoroughness and candor from

unopposed counsel than in the typical adversarial setting.").         See

generally   Gregory   P. Joseph,   Sanctions:   The   Federal   Law   of

Litigation Abuse § 7(C)(4) (6th ed. 2021) ("When counsel appears

unopposed, a stricter standard of scrutiny . . . may be applied

due to the absence of opposing counsel to correct even inadvertent

mistakes.").

            The factual allegation at issue here is the statement

made in the fee memorandum submitted by all class counsel stating

that "[t]he 24.85% fee requested is right in line with Professor

Fitzpatrick's findings."     As support for this statement, the

memorandum -- citing the Fitzpatrick study -- explained to the

court:

            An in-depth review of all 688 class action
            settlements in federal courts during 2006 and
            2007 found that the mean and median fees
            awarded in the 444 settlements where the POF
            method was used (either with or without a
            lodestar cross-check) were 25.7% and 25.0%,
            that the mean and median fees awarded in
            securities cases (233 of 444) were 24.7% and

     3  The United States District Court for the District of
Massachusetts, through Local Rule 83.6.1(a), has made the
Massachusetts Rules of Professional Conduct applicable to
attorneys practicing before it.


                               - 23 -
             25.0%, and that the mean and median fees
             awarded in consumer cases (39 of 444) were
             23.5% and 24.6%.

What the memorandum failed to say was that Fitzpatrick more aptly

found that in settlements between $250 million and $500 million --

like the one here -- the mean fee award was 17.8% and the median

award was 19.5%.       Fitzpatrick, supra, at 839.         The memorandum also

neglected     to      mention    that    Fitzpatrick       found     an   inverse

relationship between fee percentages and settlement amount.                     Id.

at 843.

             Viewed     in    context,   the      fee   memorandum    painted     a

materially misleading picture.           An award of 24.85% was not "right

in line" with Fitzpatrick's relevant "findings."                Rather, it was

many millions of dollars more than those findings.                 And we can see

no reason to have worded the submission as it was other than to

cause the court to believe the contrary.

             Of course Lieff did not actually say in so many words

that   the   figures     it   used   were   the    most   relevant.       It    also

submitted, as Lieff highlights on appeal, the complete study itself

(albeit as part of over 1,000 pages of exhibits).             And its citation

of many cases included one published opinion in which the district

court in this case -- had it had plenty of time on its hands --

might have found the more relevant Fitzpatrick findings.                       Lieff




                                     - 24 -
also points out that the numbers it used were "within one standard

deviation" of the more relevant numbers.4

            In the typical adversary setting, excuses of this type

might carry the day even if not to counsel's credit.               Courts need

to minimize the number of distracting sideshows that a robust

insistence   of   forthrightness     might    produce.       And    pursuit   of

sanctions    by   a   court   can   alter    the   court's   more    customary

relationship with counsel and its role as neutral decisionmaker.

So it is fair to say that courts often and wisely inure themselves

to those unfortunately frequent occasions when counsel slide their

toes over the uncertain line that separates fair advocacy from

deception.    Of course, in an adversary proceeding, we doubt Lieff

would have offered and described the study as it did.               If it had,

opposing counsel likely would have disclosed the fuller picture,

thereby undercutting Lieff's overall credibility.                   Cf. United

States v. Marchena-Silvestre, 802 F.3d 196, 203 (1st Cir. 2015)

("[T]he . . . argument is like the thirteenth chime of a clock:

you not only know it's wrong, but it causes you to wonder about

everything you heard before.").




     4  Lieff also excuses its statement by noting that it provided
other evidence -- including its own survey of comparable First
Circuit cases -- that supported the 25% rate. But the statement
at issue referred solely to Fitzpatrick's findings.        That it
presented other support for its requested fee award has no bearing
on whether it misrepresented the study.


                                    - 25 -
            In any event, we need only hold that in this ex parte

proceeding the record supports the finding that Lieff "at the very

least    [was]   culpably   careless"   in   describing   the   Fitzpatrick

study.    See Young, 404 F.3d at 39.     The description was materially

misleading.      And, as the district court noted, in two prior cases

Lieff had fully and accurately presented Fitzpatrick's findings,

which gave those courts the opportunity to consider which aspects

of the study's findings were most apt.         See Mem. in Supp. of Lead

Settlement Counsel's Mot. for Att'ys' Fees at 28, In re Bank of

N.Y. Mellon Corp. Forex Trans. Litig., No. 12-md-02335 (S.D.N.Y.

Aug. 17, 2015), ECF No. 619 (discussing the relevant mean and

median award for mega fund cases); Suppl. Submission Concerning

Class Counsel's App. for Att'ys' Fees Ex. C ¶ 16, In re Neurontin

Mktg. and Sales Pracs. Litig., No. 04-cv-10981 (D. Mass. Oct. 27,

2014), ECF No. 4299 (same); see also In re Neurontin Mktg. and

Sales Pracs. Litig., 58 F. Supp. 3d 167, 171–72 (D. Mass. 2014).5

In seeking to deprive this district court of such an opportunity,

Lieff provided the court with a record that supports the formality




     5  The Neurontin decision even provided forewarning to Lieff
that a court would find the lower statistics for mega fund cases
to be important. 58 F. Supp. 3d at 172 ("Importantly, however,
the [Fitzpatrick] study also broke down fee award data according
to the size of the settlement fund, and found that for settlements
between $250 million and $500 million, the mean percentage was
just 17.8%.").


                                  - 26 -
of a measured declaration of a Rule 11 violation without any

monetary penalty.

                               IV.

         For the foregoing reasons, we dismiss as unappealable

Lieff's claims regarding the district court's mere criticisms and

affirm the district court's Rule 11 sanction.   As there was only

one party on appeal, no costs are awarded.




                             - 27 -